United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2584
                                   ___________

Teresa Mendoza,                        *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       *   [UNPUBLISHED]
            Respondent.                *
                                  ___________

                             Submitted: March 31, 2009
                                Filed: April 1, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Teresa Mendoza petitions for review of an order of the Board of Immigration
Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial of her application
for cancellation of removal.2 After careful review of the record, we agree with the IJ


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       Mendoza’s application for a waiver of inadmissibility was also denied, but she
does not appeal the issue. See Averianova v. Mukasey, 509 F.3d 890, 892 n.1 (8th
Cir. 2007) (alien waived claim by failing to present argument in brief).
and the BIA that Mendoza is statutorily ineligible for cancellation of removal because
she failed to establish continuous physical presence in the United States for a period
of ten years preceding issuance of the notice to appear in February 2002, given that
she voluntarily departed the United States under threat of deportation in July 1992.
See Ortiz-Cornejo v. Gonzales, 400 F.3d 610, 612 (8th Cir. 2005); Palomino v.
Ashcroft, 354 F.3d 942, 944-45 (8th Cir. 2004). Mendoza’s lawful reentry in July
1992 allowed her to begin accruing a new period of continuous physical presence, see
Okeke v. Gonzales, 407 F.3d 585, 589-90 (3d Cir. 2005), which ended with service
of the notice to appear in February 2002, before she had accrued the requisite ten
years continuous physical presence. Accordingly, we deny the petition.
                         ______________________________




                                         -2-